Case 1:20-cv-01303-JPH-DML Document 10 Filed 08/07/20 Page 1 of 6 PageID #: 32




                        UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF INDIANA
                            INDIANAPOLIS DIVISION

MARSHALL COBB, SR.,                         )
                                            )
                        Plaintiff,          )
                                            )
                   v.                       )   No. 1:20-cv-01303-JPH-DML
                                            )
BENJAMIN Judge,                             )
KATHLEEN BURNS Prosecutor,                  )
CURTIS HILL Attorney General,               )
LORETTA RUSH Judge,                         )
KIT C. DEAN CRANE Judge,                    )
BARBARA HARCOURT Judge,                     )
STATE OF INDIANA,                           )
NANCY VAIDIK Judge,                         )
                                            )
                        Defendants.         )

        ORDER GRANTING IN PART AND DENYING IN PART MOTION FOR
         INFORMATION, DENYING MOTION FOR LEAVE TO PROCEED IN
          FORMA PAUPERIS, SCREENING COMPLAINT, AND DIRECTING
                        FURTHER PROCEEDINGS

      Plaintiff Marshall Cobb, Sr., is a prisoner at New Castle Correctional

Facility. See dkt. 1. Mr. Cobb filed this 42 U.S.C. § 1983 action against a

prosecutor, the Attorney General, several judges, and the State of Indiana. See

id.

                                        I.
                              Motion for information

      Plaintiff Marshall Cobb's motion for information, dkt. [8], is GRANTED in

part and DENIED in part. Mr. Cobb's motion is granted to the extent that

none of the named defendants in this case will be the ultimate decisionmaker.

Mr. Cobb's motion is denied to the extent that it seeks "a complete copy of the

record that the clerk claims he has assembled." Dkt. 8 at 1. Instead, the clerk
                                        1
Case 1:20-cv-01303-JPH-DML Document 10 Filed 08/07/20 Page 2 of 6 PageID #: 33




shall include a copy of the docket with Mr. Cobb’s copy of this Order. Mr. Cobb

may review the docket and request copies of specific Orders he believes he

needs to pursue this case.

                                 II.
                 Motion to proceed in forma pauperis

      Mr. Cobb's motion to proceed in forma pauperis, dkt. [7], is GRANTED.

See 28 U.S.C. § 1915(a). While in forma pauperis status allows Mr. Cobb to

proceed without prepaying the filing fee, he remains liable for the full fees.

Ross v. Roman Catholic Archdiocese of Chicago, 748 F. App’x 64, 65 (7th Cir.

Jan. 15, 2019) (“Under 28 U.S.C. § 1915(a), a district court may allow a

litigant to proceed ‘without prepayment of fees,’ . . . but not without ever

paying fees.”). No payment is due at this time.

                                  III.
                        Screening the complaint

      A.    Screening standard

      Because Mr. Cobb is a prisoner as defined by 28 U.S.C. § 1915A(c), the

Court must screen his complaint under 28 U.S.C. § 1915A(b). Under this

statute, the Court must dismiss a complaint or any claim within a complaint

which “(1) is frivolous, malicious, or fails to state a claim upon which relief may

be granted; or (2) seeks monetary relief from a defendant who is immune from

such relief.” 28 U.S.C. § 1915A(b). In determining whether the complaint

states a claim, the Court applies the same standard as when addressing a

motion to dismiss under Federal Rule of Civil Procedure 12(b)(6). See Cesal v.

Moats, 851 F.3d 714, 720 (7th Cir. 2017). To survive dismissal,


                                         2
Case 1:20-cv-01303-JPH-DML Document 10 Filed 08/07/20 Page 3 of 6 PageID #: 34




            [the] complaint must contain sufficient factual matter,
            accepted as true, to state a claim for relief that is
            plausible on its face. A claim has facial plausibility
            when the plaintiff pleads factual content that allows the
            court to draw the reasonable inference that the
            defendant is liable for the misconduct alleged.

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). Pro se complaints are construed

liberally and held to a less stringent standard than formal pleadings drafted by

lawyers. Perez v. Fenoglio, 792 F.3d 768, 776 (7th Cir. 2015).

      B.    The complaint

      The complaint names eight defendants: (1) Judge Benjamin; (2)

Prosecutor Kathleen Burns; (3) Judge Nancy Vaidik; (4) Attorney General

Curtis Hill; (5) Judge Loretta Rush; (6) Judge Kit C. Dean Crane; (7) Judge

Barbara Harcourt; and (8) the State of Indiana. Dkt. 1 at 2. Mr. Cobb seeks

monetary damages and declaratory relief. Id. at 3.

      The complaint alleges that Mr. Cobb filed his Petition for Habeas Corpus

in the Circuit Court of Henry County. Id. at 2. In response, Attorney General

Curtis Hill claimed that Mr. Cobb was attacking his conviction and sentence.

Id. Judge Barbara Harcourt then transferred the action to Bartholomew

County despite Indiana law. Id. Mr. Cobb alleges that his Petition was actually

about introducing newly discovered evidence, and the people who scared the

alleged victim into lying during the trial—Judge Burns, Judge Stephen

Heimann, and Detective Martoccia. Id.




                                        3
Case 1:20-cv-01303-JPH-DML Document 10 Filed 08/07/20 Page 4 of 6 PageID #: 35




      C.    Discussion of claims

      “To state a claim under § 1983, a plaintiff must allege the violation of a

right secured by the Constitution and laws of the United States, and must

show that the alleged deprivation was committed by a person acting under

color of state law.” L.P. v. Marian Catholic High Sch., 852 F.3d 690, 696 (7th

Cir. 2017) (internal quotation omitted).

      Mr. Cobb's claims against Judge Harcourt are barred because a “judge

has absolute immunity for any judicial actions unless the judge acted in the

absence of all jurisdiction.” Polzin v. Gage, 636 F.3d 834, 838 (7th Cir. 2011);

see also Mireles v. Waco, 502 U.S. 9, 11 (1991) (“Judicial immunity is an

immunity from suit, not just from ultimate assessment of damages.”).

Transferring Mr. Cobb's Petition to Bartholomew County was a judicial action,

which the judge plainly had the authority to do. Therefore, the claims against

Judge Harcourt must be dismissed.

      Similarly, Mr. Cobb's claims against Judge Burns are barred because she

has absolute immunity. Judicial immunity is not overcome with allegations

that the act is illegal, unauthorized, or motivated by bad faith. Mireles v. Waco,

502 U.S. 9, 11 (1991) (noting judicial immunity is "not overcome with

allegations of bad faith or malice"). Judicial immunity applies despite Mr.

Cobb's claims that she conspired with Judge Heimann, Detective Martoccia

and Dr. Larry Schneider. Pena v. Mattox, 84 F.3d 894, 897 (7th Cir. 1996) ("It

would not do to strip a judge or prosecutor of his immunity merely because he




                                           4
Case 1:20-cv-01303-JPH-DML Document 10 Filed 08/07/20 Page 5 of 6 PageID #: 36




conspired with nonimmune persons."). Therefore, the claims against Judge

Burns must be dismissed.

      Mr. Cobb's claims against Attorney General Hill are barred because he

has absolute immunity, having acted as a lawyer for the state when responding

to Mr. Cobb's Petition. See Imbler v. Pachtman, 424 U.S. 409, 430–31 (1976);

see also Anderson v. Simon, 217 F.3d 472, 475 (7th Cir. 2000). Therefore, the

claims against Attorney General Hill must be dismissed.

      Last, the complaint does not allege any improper conduct by several of

the defendants. Merely naming Judge Vaidik, Judge Rush, and Judge Crane,

and the State of Indiana in the caption of the complaint is not enough. See

Potter v. Clark, 497 F.2d 1206, 1207 (7th Cir. 1974) ("Where a complaint

alleges no specific act or conduct on the part of the defendant and the

complaint is silent as to the defendant except for his name appearing in the

caption, the complaint is properly dismissed, even under the liberal

construction to be given pro se complaints."); accord Collins v. Kibort, 143 F.3d

331, 334 (7th Cir. 1998) ("A plaintiff cannot state a claim against a defendant

by including the defendant's name in the caption."). Because Mr. Cobb fails to

make any allegations against Judge Vaidik, Judge Rush, Judge Crane, and the

State of Indiana, any claims against them must be dismissed.

      For the reasons discussed above, Mr. Cobb's claims against all

defendants in this action are dismissed.




                                        5
Case 1:20-cv-01303-JPH-DML Document 10 Filed 08/07/20 Page 6 of 6 PageID #: 37




      D.    Further proceedings

      Mr. Cobb SHALL HAVE through August 31, 2020, in which to show

cause why Judgment consistent with this Entry should not issue. If he does

not do so, the Court will dismiss this case without prejudice without further

notice.

      The clerk shall include a copy of the docket with Mr. Cobb’s copy of this

Order.

SO ORDERED.

Date: 8/7/2020




Distribution:

MARSHALL COBB, SR.
129571
NEW CASTLE - CF
NEW CASTLE CORRECTIONAL FACILITY - Inmate Mail/Parcels
1000 Van Nuys Road
NEW CASTLE, IN 47362




                                       6
